Case 2:19-cv-04776-DSF-JC Document 77-3 Filed 07/26/21 Page 1 of 6 Page ID #:1031




                             Exhibit 2
Case 2:19-cv-04776-DSF-JC Document 77-3 Filed 07/26/21 Page 2 of 6 Page ID #:1032



   1 Mathew K. Higbee, Esq., SBN 241380
     Ryan E. Carreon, Esq., SBN 311668
   2 HIGBEE & ASSOCIATES
     1504 Brookhollow Dr., Suite 112
   3 Santa Ana, CA 92705
     (714) 617-8336
   4 (714) 597-6559 facsimile
     mhigbee@higbeeassociates.com
   5 rcarreon@higbeeassociates.com
   6 Attorneys for Plaintiffs,
     MICHAEL GRECCO PRODUCTIONS, INC.
   7
                            UNITED STATES DISTRICT COURT
   8                      CENTRAL DISTRICT OF CALIFORNIA
   9 MICHAEL GRECCO PRODUCTIONS, Case No. 4:20-cv-04776-DSF-PJW
     INC. d/b/a MICHAEL GRECCO
  10 PHOTOGRAPHY, INC.,                    PLAINTIFF’S INITIAL
                                           DISCLOSURES
  11                           Plaintiff,
  12 v.
  13 ZIFF DAVIS, LLC; and DOES 1
     through 10 inclusive,
  14
                           Defendants.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             1
                                    INITIAL DISCLOSURES
Case 2:19-cv-04776-DSF-JC Document 77-3 Filed 07/26/21 Page 3 of 6 Page ID #:1033



   1          Pursuant to Fed. R. Civ. P. 26(a)(1), Plaintiff Michael Grecco Productions,
   2   Inc. d/b/a Michael Grecco Photography Inc. (“MGP”) provides its initial
   3   disclosures to Ziff Davis, LLC (“Ziff Davis”). These disclosures are based on
   4   Plaintiff’s preliminary understanding of the facts as set forth in the Amended
   5   Complaint. MGP reserves the right to supplement or amend these disclosures,
   6   including pursuant to Fed. R. Civ. P. 26(e), after learning more about the nature and
   7   details of the facts.
   8
       I.          Individuals Likely to Have Discoverable Information
   9
              Pursuant to Fed. R. Civ. P. 26(a)(1)(A)(i), MGP discloses the following
  10   individuals likely to have discoverable information that may be used to support
  11   MGP’s claims and defenses. MGP reserves the right to amend or supplement these
  12   disclosures, including as provided by Fed. R. Civ. P. 26(e). The following
  13   disclosures do not include persons whose testimony is likely to be used solely for
  14   impeachment, rebuttal, or expert witness testimony, who will be disclosed in
  15   accordance with the schedule set by the Court or the Federal Rules of Civil
  16   Procedure:
  17
              1.     Michael Grecco, c/o Higbee & Associates, 1504 Brookhollow Drive,
  18
                     Santa Ana, CA, 92705; Mr. Grecco possesses knowledge regarding the
  19
                     creation, ownership, copyright registration, and licensing of the
  20                 photographs at issue, as well as MGP’s methods for detecting
  21                 infringement of its intellectual property. Mr. Grecco also possesses
  22                 knowledge      regarding         prelitigation   communications   with
  23                 representatives of Ziff Davis.
  24          2.     Torina Yamada, c/o Higbee & Associates, 1504 Brookhollow Drive,
  25                 Santa Ana, CA, 92705. Ms. Yamada possesses knowledge of the
  26                 circumstances surrounding the discovery of the infringing uses of the
  27                 photographs at issue on the websites at issue.
  28
                                                2
                                       INITIAL DISCLOSURES
Case 2:19-cv-04776-DSF-JC Document 77-3 Filed 07/26/21 Page 4 of 6 Page ID #:1034



   1          3.     Ziff Davis, LLC, c/o Ruttenberg IP Law, 1801 Century Park East,
   2                 Suite 1920. Los Angeles, CA 90067; Ziff Davis possesses knowledge
   3                 concerning the individual(s) responsible for uploading the photographs
   4                 at issue to the websites at issue, the date(s) upon which the
   5                 photographs at issue were uploaded, the source from which the
   6                 photographs at issue were obtained, the number of visitors to the
   7                 articles containing the photographs at issue.
   8
              4.     George Wukoson, Senior Corporare Counsel, Ziff Davis, LLC, 345
   9
                     Hudson Street, 16th Floor, New York, NY 10014; Mr. Wukoson
  10                 possesses knowledge and documents concerning the prelitigation
  11                 correspondence between Mr. Grecco and Ziff Davis.
  12
       II.    Description of Documents and Things in MGPs Possession, Custody, or
  13          Control That May Be Used to Support MGP’s Claims or Defenses.
  14          Pursuant to Fed. R. Civ. P. 26(a)(1)(A)(ii), MGP hereby discloses the
  15   following documents and things in its possession, custody or control that it may use
  16   to support its claims. MGP reserves the right to amend or supplement these
  17   disclosures as provided under Fed. R. Civ. P. 26(e). The following disclosures do

  18   not include documents and things that are likely to be offered solely for

  19   impeachment:

  20            1.   MGP’s pleadings and all documents attached thereto.
  21            2.   The copyright registrations of the photographs at issue.
  22            3.   Screenshots of the use of MGP’s photographs on the websites at issue.
  23            4.   Email communications with representatives of Ziff Davis.
  24   III.   Computation of Damages
  25          Pursuant to Fed. R. Civ. P. 26(a)(1)(A)(iii), MGP discloses that it is entitled
  26   to recover damages in the form of, inter alia, actual damages and Ziff Davis’ profits
  27   or statutory damages pursuant to 17 U.S.C. § 504(b) and (c) at MGP’s election,

  28   attorneys’ fees and costs pursuant to 17 U.S.C. § 505, and interest based on MGP’s
                                                3
                                       INITIAL DISCLOSURES
Case 2:19-cv-04776-DSF-JC Document 77-3 Filed 07/26/21 Page 5 of 6 Page ID #:1035



   1   claims. MGP anticipates that damages calculations will depend upon analyses and
   2   testimony to be developed and disclosed according to the schedule set by the
   3   Federal Rules of Civil Procedure and the Court.
   4
       IV.   Insurance Disclosure
   5
              MGP is not currently aware of any insurance agreement that may be
   6
       responsive to Fed. R. Civ. P. 26(a)(1)(A)(iv), but will supplement this response is
   7
       such an agreement is subsequently discovered.
   8
       V.     Reservation of Rights
   9
              MGP reserves the right to amend or supplement these disclosures as
  10
       provided by Fed. R. Civ. P. 26(e) and to object to the admissibility of any document
  11
       or statement herein or in Ziff Davis’ initial disclosures on all bases set forth in the
  12
       Federal Rules of Civil Procedure, Federal Rules of Evidence, and governing law.
  13
  14   Dated: March 26, 2021                         Respectfully submitted,
  15                                                 /s/ Ryan E. Carreon
  16                                                 Ryan E. Carreon, Esq.
                                                     Cal Bar No. 311668
                                                     HIGBEE & ASSOCIATES
  17                                                 1504 Brookhollow Dr., Ste 112
                                                     Santa Ana, CA 92705-5418
  18                                                 (714) 617-8336
                                                     (714) 597-6559 Facsimile
  19                                                 Attorney for Plaintiff
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                4
                                       INITIAL DISCLOSURES
Case 2:19-cv-04776-DSF-JC Document 77-3 Filed 07/26/21 Page 6 of 6 Page ID #:1036



   1                                 PROOF OF SERVICE
   2   I, the undersigned, say:
   3
   4         I am a citizen of the United States and I am a member of the Bar of this

   5   Court. I am over the age of 18 and not a party to the within action My business

   6   address is 1504 Brookhollow Dr., Ste 112, Santa Ana, California, 92705.

   7   On March 26, 2021, I caused to be served the foregoing documents:
   8
   9   INITIAL DISCLOSURES

  10
       X     I hereby certify that I served a copy of the above reference document by
  11
       Electronic Mail to the following individuals:
  12
  13         Guy Ruttenberg       Guy@ruttenbergiplaw.com
  14
  15         I certify under penalty of perjury under the laws of the United States that the

  16   foregoing is true and correct. Executed on March 26, 2021, at Santa Ana,

  17   California.

  18
                                                       /s/ Ryan E. Carreon
  19                                                   Ryan E. Carreon
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               5
                                      INITIAL DISCLOSURES
